Appellant, defendant in the court below, being informed against for the crime of assault with intent to commit murder in the first degree, on conflicting evidence was convicted of assault with intent to commit murder in the second degree, and adjudged guilty of that offense. From the judgment he perfected appeal here.
There is in the record sufficient evidence, which if believed by the jury, to warrant the verdict and judgment. The jury so found and the trial court concurred by denying motion for new trial.
Judgment should be affirmed on authority of McNish v. State,47 Fla. 69, 36 So. 176 and cases there cited; also Rhodes v. State, 104 Fla. 520, 140 So. 309; Raker v. State, 84 Fla. 277,94 So. 613; Fortner v. State, 119 Fla. 150, 161 So. 94; Herndon v. State, 73 Fla. 451, 74 So. 511; Barrentine v. State, 72 Fla. 1,72 So. 280 Tucker v. State, 100 Fla. 1440. 131 So. 327.
It is so ordered.
Affirmed.
THOMAS, C. J., ADAMS and BARNS, JJ., concur.